DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment and Status of claims
Applicant’ amendment filed 03/03/21 has been acknowledged.
Applicant amended specification and claims of the application in order to overcome objections to the specification and drawings presented by a Non-Final Rejection mailed 01/06/21, and at least to overcome rejections of Claims 3, 6, and 7 under 35 U.S.C. 112(a) - by cancelling these claims. Further, Claims 1, 2, 4, 8, and 9 were amended in order to overcome rejections of the claims under 35 U.S.C. 103, presented by the Non-final Rejection. Claims 1, 2, 4, and 8-9 are examined on merits herein

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,373,872. Although the claims at issue are not identical, they are not patentably distinct from each other because at least Claim 1 of the current application is obvious in view of Claims 1 and 7 of US 10,373,872.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 9: Claim 9 recites in lines 4-5: “one of the two openings is closer to the source region and another one is closer to the drain region”. The recitation is unclear, since Claim 9 earlier recites: “first opening” and “second opening”, and, based on the current application, the recitation of lines 4-5 is not applicable to the “first opening”, based on limitations of Claim 1 and based on the specification of the application.
Appropriate correction is required to clarify the claim language.
Since Claim 9 recites in lines 3-4: “second opening comprises two opens”, the limitation of lines 4-5 was interpreted as: “one of the two opens is closer to the source region and another one is closer to the drain region”.
Allowable Subject Matter
Claim 1 contains allowable subject matter in its limitation: “a portion of the substrate right under the source region, the drain region and the gate region is a single conductivity type”, since prior art of record, including Chu (US 2015/0279951), Yamamoto (US 2004/0152244), Shin (US 2017/0294505), and/or Sasaki (US 2006/0214223) alone or in combination, do not anticipate and do not render obvious this limitation.

Response to Arguments
Applicant’ arguments (REMARKS, filed 03/03/21) have been fully considered.
Examiner agrees with Applicant (REMARKS, page 7) that cancellation of Claims 3, 6, and 7 removed grounds for objections to the drawings and specification and to the 35 U.S.C. 112(a) rejection of these claims presented by the Non-Final Rejection.
Examiner agrees with Applicant (REMRKS, pages 8-9) that a new limitation of Claim 1: “a portion of the substrate right under the source region, the drain region, and the gate region is a single conductivity type” distinguishes over the cited prior art. However, this limitation leads to a double patenting rejection (made by the current Office Action) that can be overcome by the terminal disclosure.
Since Claims 4, 5, and 8 depends on Claim 1, for this Office Action, these claims are also (as Claim 1) shown as being rejected.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/16/21